United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Louis J. Michelsen, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0111
Issued: May 9, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 13, 2017 appellant, through counsel, filed a timely appeal from an April 18,
2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).2 As more
than 180 days lapsed from the last merit decision, dated March 29, 2016, to the filing of this appeal,

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that appellant submitted additional evidence after OWCP rendered its April 18, 2017 decision.
The Board’s jurisdiction, however, is limited to the evidence that was before OWCP at the time of its final decision.
Therefore, the Board is precluded from considering this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.4
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On August 18, 2014 appellant, then a 51-year-old expediter, filed a traumatic injury claim
(Form CA-1). He alleged that, on that same date, he sustained a head injury when he was hit on
top of the head by the gate as he walked into elevator 10, knocking him to the floor. Appellant
stopped work, notified his supervisor, and sought emergency medical treatment on the date of
injury at Mercy Fitzgerald Hospital.
In support of his claim, appellant submitted a September 10, 2014 medical report from
Dr. David J. Mancini, a treating physician, who noted complaints of pain due to an August
employment injury. Dr. Mancini diagnosed lumbar spine pain, lumbar radiculitis, lumbar
sprain/strain, and muscle spasm. He restricted appellant from returning to work.
By decision dated October 27, 2014, OWCP denied appellant’s claim, finding that the
medical evidence of record failed to establish that his diagnosed conditions were causally related
to the accepted August 18, 2014 employment incident.
On July 22, 2015 appellant requested reconsideration of OWCP’s decision.
In support of his claim, appellant submitted an August 18, 2014 Mercy Fitzgerald
emergency room (ER) report from Dr. Greg Casey, Board-certified in emergency medicine.
Dr. Casey noted that appellant was hit in the head with a door, ordered a computerized tomography
(CT) scan of the brain, and diagnosed a closed head injury.
In a September 17, 2014 report, Dr. Richard J. Katz, Board-certified in internal medicine,
reported that on August 18, 2014 appellant was at a freight elevator when the vertical door
descended and struck him over the front parietal vertex of his head. Appellant sought emergency
medical treatment and was informed that, while the CT scan of the brain showed no accident
related findings, it did reveal some abnormality. Dr. Katz noted that appellant remained out of
work since the employment incident and was undergoing separate treatment by an orthopedist for
neck and back pain. He reported that the August 18, 2014 employment incident was reasonably
described in terms of a blunt head injury and ongoing concussion given the absence of loss of
consciousness, focal neurologic deficit, and brain scan abnormality.

3

5 U.S.C. § 8101 et seq.

4

20 C.F.R. § 501.3(e).

2

By decision dated October 19, 2015, OWCP vacated and affirmed in part the October 27,
2014 decision. It found that the medical evidence of record was sufficient to establish a head
contusion, but was insufficient to establish additional conditions as causally related to the accepted
employment incident. By separate decision dated October 19, 2015, OWCP accepted appellant’s
claim for contusion of head.
Beginning October 29, 2015, appellant filed claims for compensation (Form CA-7) for
intermittent periods of disability beginning August 18, 2014 through October 17, 2015.
By letters dated December 14, 2015 and January 26, 2016, OWCP informed appellant that
the medical evidence of record was insufficient to support his claim for compensation. It noted
that the employing establishment could not verify 240 of the hours that were being claimed for
wage-loss compensation, it could not accept Form CA-7’s where multiple dates were entered on
the same row or where dates were skipped or omitted, and that his claim required medical evidence
which supported either total or partial disability for the periods claimed. OWCP further
recommended that, given the more than one year period for which he was claiming leave, he was
encouraged to break up his compensation claim into several smaller claims covering periods of
only one or two pay periods for each Form CA-7. No additional evidence was received.
By decision dated March 29, 2016, OWCP denied appellant’s claim for compensation for
intermittent periods of disability from August 18, 2014 through October 17, 2015, finding that the
medical evidence of record failed to establish that he was disabled as a result of his accepted
August 18, 2014 employment injury. It further noted that his Form CA-7’s were incomplete and
could not be processed, requiring further clarification by entering each day separately in its own
row.
On an appeal request form dated March 28, 2017, appellant requested reconsideration of
the March 29, 2016 OWCP decision.
The reconsideration request was received on
March 31, 2017.
In a May 11, 2016 medical report, Dr. Harvey Azarva, Board-certified in internal medicine,
reported that he had been treating appellant since 2007 and appellant’s current medical problems
began when he struck his head at work on August 18, 2014. He discussed appellant’s course of
medical treatment and noted ongoing complaints of headache, cervical and lumbar pain, and
paresthesias involving the left upper and lower extremities. Dr. Azarva noted that a March 2015
electromyography (EMG) study revealed a right-sided sub-acute chronic radiculopathy of the C8
and T1 level and moderate-to-severe right-sided carpal tunnel syndrome. He opined that
appellant’s current symptoms were the result of a work-related injury that occurred on
August 18, 2014.
In support of his claim, appellant also submitted prescription notes dated April 27, 2015
through June 8, 2016 from Dr. Azarva excusing him from returning to work as a result of his
August 18, 2014 work-related injury. He further submitted a March 17, 2016 cervical spine
magnetic resonance imaging (MRI) scan.
In a March 27, 2017 medical narrative report, Dr. Bernard Zeliger, a doctor of osteopathic
medicine, discussed the August 18, 2014 employment incident, summarized the prior medical

3

reports of record, reviewed diagnostic testing, and provided physical examination findings.
Dr. Zeliger opined that appellant suffered a significant injury to his head when an elevator gate
came down and hit him on the head. He noted two protruding discs on the cervical spine at C3-4
and C5-6. Dr. Zeliger reported that appellant suffered a severe ligamentous injury throughout the
cervical spine with marked straightening, degenerative changes, and loss of cervical curvature. He
explained that appellant suffered an injury to the thoracic and lumbar spine as a result of the
elevator gate hitting him in the head and driving him down to the floor of the elevator. Dr. Zeliger
further opined that injuries prevented him from performing his occupation at the post office, or
any gainful occupation requiring lifting, pushing, or pulling.
By letter dated March 28, 2017, received by OWCP on April 7, 2017, appellant, through
counsel, requested reconsideration of the March 29, 2016 decision. Counsel noted prior
submission of Dr. Azarva and Dr. Zeliger’s reports in support of appellant’s claim.
By decision dated April 18, 2017, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation. The Secretary of Labor may review an award
for or against payment of compensation at any time on his or her own motion or on application.
The Secretary, in accordance with the facts found on review, may end, decrease, or increase the
compensation awarded; or award compensation previously refused or discontinued.5
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, section 10.607(a) of the implementing
regulations provide that an application for reconsideration must be received within one year of the
date of OWCP’s decision for which review is sought.6 Timeliness is determined by the document
receipt date of the request for reconsideration as indicated by the received date in the Integrated
Federal Employee’s Compensation System (iFECS).7
OWCP will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation, if the claimant’s application for review demonstrates clear evidence of error on the part
of OWCP in its most recent merit decision. To demonstrate clear evidence of error, a claimant
must submit evidence relevant to the issue decided by OWCP. The evidence must be positive,
precise, and explicit and it must manifest on its face that OWCP committed an error.8
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflicting medical opinion or establish a clear procedural
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.607(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4b (February 2016).

8

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

4

error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.9
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to demonstrate clear evidence of error.10 It is not enough merely to show
that the evidence could be construed so as to produce a contrary conclusion.11 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence demonstrates
clear error on the part of OWCP.12 The Board makes an independent determination as to whether
a claimant has submitted clear evidence of error on the part of OWCP.13
ANALYSIS
The Board finds that this case is not in posture for a decision.14
In its April 18, 2017 decision, OWCP properly found that appellant’s March 31, 2017
request for reconsideration was untimely filed. Under OWCP’s procedures, appellant had one year
from the March 29, 2016 merit decision to request reconsideration. As appellant’s reconsideration
request was not received by OWCP until March 31, 2017, outside of the one-year time limitation,
pursuant to 20 C.F.R. § 10.607(a), his request for reconsideration was untimely filed.15 Therefore,
he must demonstrate clear evidence of error by OWCP.16
The Board finds, however, that OWCP did not properly make findings regarding the
evidence submitted in support of the reconsideration request.17
Section 8124(a) of FECA provides: OWCP shall determine and make a finding of fact and
make an award for or against payment of compensation.18 Its regulations at section 10.126 of Title
9

Annie L. Billingsley, 50 ECAB 210 (1998).

10

Jimmy L. Day, 48 ECAB 652 (1997).

11

Id.

12

Id.

13

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

14

R.C., Docket No. 16-0563 (issued May 4, 2016).

15

The Board notes that counsel for appellant argues that appellant’s reconsideration request was mailed on
March 28, 2017, rendering the appeal timely filed. The Board notes that OWCP regulations provide that the
application for reconsideration must be received by OWCP within one year of the date of OWCP’s decision for which
review is sought. In this instance, appellant’s request for reconsideration was not received until March 31, 2017,
rendering the appeal untimely filed. Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Time
Limitations, Chapter 2.1602.4 (February 2016).
16

20 C.F.R. § 10.607(b); S.M., Docket No. 16-0270 (issued April 26, 2016).

17

T.M., Docket No. 12-1307 (issued December 12, 2012).

18

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

5

20 of the Code of Federal Regulations provide: The decision of the Director of OWCP shall
contain findings of fact and a statement of reasons.19 Moreover, OWCP’s procedure manual
provides: The reasoning behind OWCP’s evaluation should be clear enough for the reader to
understand the precise defect of the claim and the kind of evidence which would overcome it.20
In order to determine whether appellant has demonstrated clear evidence of error, OWCP
will review the evidence submitted and arguments raised in support of the request and determine
whether such evidence or argument is sufficient to demonstrate error in its prior decision.21 It shall
then issue a decision containing findings of fact and conclusions of law.22 In this instance, OWCP
did not discuss any evidence or argument submitted in support of the reconsideration request. Its
failure to provide factual findings and explain the basis for its conclusion that appellant did not
demonstrate clear evidence of error precludes the Board’s review of the decision.
The Board will set aside OWCP’s April 18, 2017 decision and remand the case for an
appropriate final decision on appellant’s untimely reconsideration request.23
CONCLUSION
The Board finds that this case is not in posture for decision.

19

20 C.F.R. § 10.126. See also O.R., 59 ECAB 432 (2008); Teresa A. Ripley, 56 ECAB 528 (2005); M.L., Docket
No. 09-0956 (issued April 15, 2010).
20

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

21

See George C. Vernon, 54 ECAB 313 (2003).

22

20 C.F.R. § 10.126.

23

M.O., Docket No. 13-0413 (issued April 3, 2013).

6

ORDER
IT IS HEREBY ORDERED THAT the April 18, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for action consistent with this
decision.
Issued: May 9, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

